DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The amended title overcomes the objection to the title.
The double patenting rejection is overcome.
The previous 112 rejections have been overcome.
See the new rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5-7, 9, 13-18, 20-22, 24, 29, 30, and 42-44 are rejected under pre-AIA  35 U.S.C. 102 (a) and 102(e) as being anticipated by Lin, US 2012/0091538. Alternatively, claims 1, 3, 5-7, 9, 13-18, 20-22, 24, 29, 30, and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin.
Claim 1: Huang discloses
providing a semiconductor substrate (202); 
forming a nanostructured pedestal (212) on the semiconductor substrate, the pedestal having a top surface and a side surface; 
providing a selective growth mask layer (214) on the top surface and side surface of the pedestal; 
removing a portion of the selective growth mask layer to expose the top surface of the pedestal (FIG. 5A); 
selectively etching-back the exposed top surface of the pedestal (FIG. 8A, [0031]) to form a seed area, the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm (fin width S – “the spacing S between trenches 210 may be smaller than about 30 nm.” [0019]); 
and growing the heteroepitaxial layer (230, SiGe, etc., [0035], on Si, [0016]) on the seed area, wherein a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area (FIGS. 10A-10C).
Claim 1 also recites growing the heteroepitaxial layer on the seed area without nucleating substantially any threading dislocations. The present specification, [0030]-[0032] sets forth that the reduction in defects is due to the size of the seed area. Lin also discloses this small seed area. Thus as the essential elements of the invention are disclosed by Lin. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 3: The present specification, [0030]-[0032], sets forth that the reduction in defects is due to the size of the seed area. Lin also discloses this small seed area. Thus as the essential elements of the invention are disclosed by Lin. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 5: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (FIG. 10B).
Claim 6: the heteroepitaxial layer slopes outward proximate the seed area (FIG. 10B).
Claim 7: the heteroepitaxial layer slopes inward distal from the seed area (FIG. 10B).
Claim 9: the semiconductor substrate is comprised of silicon ([0016]).
Claim 13: the selective growth mask layer is comprised of silicon dioxide ([0022]).
Claim 14: Lin discloses forming a portion of a transistor from the heteroepitaxial layer ([0014]).
Claim 15: the seed area has a linear surface dimension that ranges from about 10 nm to about 50 nm ([0019]).
Claim 43: The present specification, [0030]-[0032] sets forth that the reduction in defects or absence of defects is due to the size of the seed area. Lin also discloses this small seed area. Thus as the essential elements of the invention are disclosed by Lin. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 16: Lin discloses
providing a semiconductor substrate (202); 
forming a nanostructured pedestal (212) on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 3A); 
providing a selective growth mask layer (214) on the top surface and side surface of the pedestal (FIG. 4A); 
removing a portion of the selective growth mask layer to expose the top surface of the pedestal (FIG. 5A); 
selectively etching-back the exposed top surface of the pedestal to form a seed area (FIG. 8A, [0031]), the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm (fin width S – “the spacing S between trenches 210 may be smaller than about 30 nm.” [0019], FIG. 3B); 
growing the heteroepitaxial layer (230, SiGe, etc., [0035], on Si, [0016]) on the seed area.
Claim 16 also recites growing the heteroepitaxial layer on the seed area without nucleating substantially any threading dislocations. The present specification, [0030]-[0032] sets forth that the reduction in defects is due to the size of the seed area. Lin also discloses this small seed area. Thus as the essential elements of the invention are disclosed by Lin. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 17: a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area (FIG. 10B).
Claim 18: The present specification, [0030]-[0032] sets forth that the reduction in defects is due to the size of the seed area. Lin also discloses this small seed area. Thus as the essential elements of the invention are disclosed by Lin. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 20: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (FIG. 10B).
Claim 21: the heteroepitaxial layer slopes outwardly proximate the seed area (FIG. 10B).
Claim 22: the heteroepitaxial layer slopes inward distal from the seed area (FIG. 10B).
Claim 24: the semiconductor substrate is comprised of silicon ([0016]).
Claim 29: Lin discloses forming a portion of a transistor from the heteroepitaxial layer ([0014]).
Claim 30: the seed area has a linear surface dimension that ranges from about 10 nm to about 50 nm ([0019]).
Claim 42: the selective growth mask layer is comprised of silicon dioxide ([0022]).
Claim 44: The present specification, [0030]-[0032] sets forth that the reduction in defects or absence of defects is due to the size of the seed area. Lin also discloses this small seed area. Thus as the essential elements of the invention are disclosed by Lin. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).

Claims 2, 8, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of van Dal, US 2012/0319211. Lin discloses epitaxially growing a strained active SiGe layer on an underlying silicon fin for a finFET, where the fin is recessed from the growth mask. However, other relative heights of the fin and thus the seed area were also known in the art. See van Dal, FIGS. 4A and 4B; 4A shows a epitaxial fin 206 formed on pedestal 203 that is recessed, as in Lin; 4B shows epitaxial layer 206 formed on a pedestal 203 that is coplanar with the growth mask 204. It would have been obvious to have used a pedestal coplanar with the growth mask in Lin as an alternative embodiment known in the art, and thus a matter of design choice.
Claim 2: In Lin in view of van Dal, wherein the exposed top surface is etched back such that it forms a seed area that is approximately coplanar with a top surface of the selective growth mask layer. See Van Dal FIG. 4B.
Claims 8 and 23: In Lin in view of van Dal, FIG. 4B, the entire heteroepitaxial layer is grown entirely above a top surface of the selective growth mask layer. 

Claims 10, 11, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Guo, US 2007/0183185.
Claims 10 and 25: Lin does not disclose the crystal orientation of the substrate, but a (001) orientation was the most common orientation to use. See e.g. Guo [0099], “FinFETs fabricated on wafers having a standard crystal orientation (001) have channels on the fin sidewalls that are oriented along (110) planes, for standard layouts.” It would have been obvious to have used a (001) substrate, which would give a (001) seed area, as the default in the art. 
Claims 11 and 26: as the top surface of Lin is the seed area, it would also have a (001) orientation.

Claims 12 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Matsushita, US 2005/0017304, Lin does not disclose the length of the seed area. The claimed dimensions were common in the art of finFETs. Matsushita discloses fins having a width of 20 nm and length of 200 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. Furthermore, while the present specification notes a significance of width of the seed area, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/PETER BRADFORD/Primary Examiner, Art Unit 2897